UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3512 Name of Registrant: Putnam OTC & Emerging Growth Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam OTC & Emerging Growth Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam OTC & Emerging Growth Fund Putnam OTC & Emerging Growth Fund merged into Putnam Vista Fund on December 29, 2008. The voting record for this fund represents votes for which the record date occurred prior to the merger. Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 00507V109 09/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Capron Mgmt For Withhold Against 1.2 Elect Robert Corti Mgmt For Withhold Against 1.3 Elect Frederic Crepin Mgmt For Withhold Against 1.4 Elect Bruce Hack Mgmt For Withhold Against 1.5 Elect Brian Kelly Mgmt For Withhold Against 1.6 Elect Robert Kotick Mgmt For Withhold Against 1.7 Elect Jean-Bernard Levy Mgmt For Withhold Against 1.8 Elect Robert Morgado Mgmt For Withhold Against 1.9 Elect Douglas Morris Mgmt For Withhold Against 1.10 Elect Rene Penisson Mgmt For Withhold Against 1.11 Elect Richard Sarnoff Mgmt For Withhold Against 2 APPROVAL OF THE ACTIVISION Mgmt For For For BLIZZARD, INC. 2008 INCENTIVE PLAN. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Board Diversity 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frances Cook Mgmt For For For 1.2 Elect Martin Faga Mgmt For For For 1.3 Elect Ronald Fogleman Mgmt For For For 1.4 Elect Cynthia Lesher Mgmt For For For 1.5 Elect Douglas Maine Mgmt For For For 1.6 Elect Roman Martinez IV Mgmt For For For 1.7 Elect Daniel Murphy Mgmt For For For 1.8 Elect Mark Ronald Mgmt For For For 1.9 Elect Michael Smith Mgmt For For For 1.10 Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase Authorized Shares Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles AutoZone, Inc. Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Crowley Mgmt For For For 1.2 Elect Sue Gove Mgmt For For For 1.3 Elect Earl Graves, Jr. Mgmt For For For 1.4 Elect Robert Grusky Mgmt For For For 1.5 Elect J.R. Hyde, III Mgmt For For For 1.6 Elect W. Andrew McKenna Mgmt For For For 1.7 Elect George Mrkonic, Jr. Mgmt For For For 1.8 Elect Luis Nieto Mgmt For For For 1.9 Elect William Rhodes, III Mgmt For For For 1.10 Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B.Garland Cupp Mgmt For For For 1.2 Elect Robert Beauchamp Mgmt For For For 1.3 Elect Jon Barfield Mgmt For For For 1.4 Elect Gary Bloom Mgmt For For For 1.5 Elect Meldon Gafner Mgmt For For For 1.6 Elect P. Thomas Jenkins Mgmt For For For 1.7 Elect Louis Lavigne, Jr. Mgmt For For For 1.8 Elect Kathleen O'Neil Mgmt For For For 1.9 Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cal-Maine Foods, Inc. Ticker Security ID: Meeting Date Meeting Status CALM CUSIP9 128030202 10/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Fred Adams, Jr. Mgmt For Withhold Against 1.2 Elect Richard Looper Mgmt For Withhold Against 1.3 Elect Adolphus Baker Mgmt For Withhold Against 1.4 Elect Timothy Dawson Mgmt For Withhold Against 1.5 Elect R. Faser Triplett Mgmt For Withhold Against 1.6 Elect Letitia Hughes Mgmt For Withhold Against 1.7 Elect James Poole Mgmt For Withhold Against 2 Amendment to Dual Class Stock Mgmt For Against Against Regarding Dividend Policy 3 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Capitol Federal Financial Ticker Security ID: Meeting Date Meeting Status CFFN CUSIP9 14057C106 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B. B. Andersen Mgmt For For For 1.2 Elect Morris Huey, II Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 10/03/2008 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Control Share Acquisition Statute ShrHldr Against TNA N/A Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 10/03/2008 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Control Share Acquisition Statute ShrHldr N/A For N/A 2 Right to Adjourn Meeting ShrHldr N/A For N/A Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLFQL CUSIP9 185896107 11/21/2008 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For TNA N/A 2 Adjournment of Meeting Mgmt For TNA N/A Contango Oil & Gas Co. Ticker Security ID: Meeting Date Meeting Status MCF CUSIP9 21075N204 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Peak Mgmt For Withhold Against 1.2 Elect B.A. Berilgen Mgmt For Withhold Against 1.3 Elect Jay Brehmer Mgmt For Withhold Against 1.4 Elect Charles Reimer Mgmt For Withhold Against 1.5 Elect Steven Schoonover Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Copart, Inc. Ticker Security ID: Meeting Date Meeting Status CPRT CUSIP9 217204106 12/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Willis Johnson Mgmt For For For 1.2 Elect A. Jayson Adair Mgmt For For For 1.3 Elect James Meeks Mgmt For For For 1.4 Elect Steven Cohan Mgmt For For For 1.5 Elect Daniel Englander Mgmt For For For 1.6 Elect Barry Rosenstein Mgmt For For For 1.7 Elect Thomas Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For DeVry Inc. Ticker Security ID: Meeting Date Meeting Status DV CUSIP9 251893103 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Brown Mgmt For For For 1.2 Elect Lisa Pickrum Mgmt For For For 1.3 Elect Fernando Ruiz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dress Barn Inc. Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 12/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Jaffe Mgmt For For For 1.2 Elect Klaus Eppler Mgmt For For For 1.3 Elect Kate Buggeln Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Amendments to Director & Officer Mgmt For For For Indemnification Provisions 4 General Amendment to Certificate Mgmt For For For 5 Ratification of Auditor Mgmt For For For Elizabeth Arden, Inc. Ticker Security ID: Meeting Date Meeting Status RDEN CUSIP9 28660G106 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect E. Scott Beattie Mgmt For For For 1.2 Elect Fred Berens Mgmt For For For 1.3 Elect Maura Clark Mgmt For For For 1.4 Elect Richard Mauran Mgmt For For For 1.5 Elect William Tatham Mgmt For For For 1.6 Elect J. W. Nevil Thomas Mgmt For For For 1.7 Elect Paul West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exide Technologies Ticker Security ID: Meeting Date Meeting Status XIDE CUSIP9 302051206 09/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Herbert Aspbury Mgmt For For For 1.2 Elect Michael D'Appolonia Mgmt For For For 1.3 Elect David Ferguson Mgmt For For For 1.4 Elect Paul Jennings Mgmt For Withhold Against 1.5 Elect Joseph Lash Mgmt For For For 1.6 Elect John Reilly Mgmt For For For 1.7 Elect Michael Ressner Mgmt For For For 1.8 Elect Gordon Ulsh Mgmt For For For 1.9 Elect Carroll Wetzel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP9 316773100 12/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Authorized Preferred Mgmt For For For Stock 2 Amendment to Authorized Preferred Mgmt For Against Against Stock 3 Amendment to Authorized Preferred Mgmt For Against Against Stock 4 Right to Adjourn Meeting Mgmt For For For Foundry Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FDRY CUSIP9 35063R100 12/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Global Payments Inc. Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Garcia Mgmt For For For 1.2 Elect Gerald Wilkins Mgmt For For For 1.3 Elect Michael Trapp Mgmt For For For 2 Ratification of Auditor Mgmt For For For H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP9 093671105 09/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For For For M. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. BLOCH 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. BREEDEN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. GERARD 5 ELECTION OF DIRECTOR: LEN J. Mgmt For For For LAUER 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. LEWIS 7 ELECTION OF DIRECTOR: TOM Mgmt For For For D. SEIP 8 ELECTION OF DIRECTOR: L. Mgmt For For For EDWARD SHAW, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RUSSELL P. SMYTH 10 ELECTION OF DIRECTOR: Mgmt For For For CHRISTIANNA WOOD 11 Amendment to Articles Regarding Mgmt For For For Independent Chairman of the Board 12 Amendment to Articles Regarding Mgmt For For For Board Size 13 Amendment to Articles Regarding Mgmt For For For Director Term Limits 14 Amendment to Articles Regarding Mgmt For For For Authorized Preferred Stock 15 Advisory Vote on Executive Mgmt For For For Compensation 16 2008 Deferred Stock Unit Plan for Mgmt For For For Outside Directors 17 Ratification of Auditor Mgmt For For For Haemonetics Corporation Ticker Security ID: Meeting Date Meeting Status HAE CUSIP9 405024100 07/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lawrence Best Mgmt For For For 1.2 Elect Richard Meelia Mgmt For For For 1.3 Elect Ronald Merriman Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For Against Against Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For Harris Corporation Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Hay III Mgmt For For For 2 ELECTION OF A DIRECTOR FOR Mgmt For For For A THREE-YEAR TERM EXPIRING IN 2011: KAREN KATEN 3 Elect Stephen Kaufman Mgmt For For For 4 Elect Hansel Tookes II Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Increase of Authorized Common Mgmt For For For Stock 7 Declassification of Board Mgmt For For For Hewitt Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HEW CUSIP9 42822Q100 02/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Conaty Mgmt For For For 1.2 Elect Michele Hunt Mgmt For For For 1.3 Elect Cary McMillan Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Illumina, Inc. Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP9 452327109 09/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF AMENDMENT TO Mgmt For For For THE CERTIFICATE OF INCORPORATION. Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP9 481165108 02/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Gerard Mgmt For For For 1.2 Elect John Hanson Mgmt For For For 1.3 Elect Kenneth Johnsen Mgmt For For For 1.4 Elect Gale Klappa Mgmt For For For 1.5 Elect Richard Loynd Mgmt For For For 1.6 Elect P. Eric Siegert Mgmt For For For 1.7 Elect Michael Sutherlin Mgmt For For For 1.8 Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marvell Technology Group Ltd. Ticker Security ID: Meeting Date Meeting Status MRVL CUSIP9 G5876H105 07/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS 1 Mgmt For For For DIRECTOR: JOHN G. KASSAKIAN 2 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: KUO WEI (HERBERT) CHANG 3 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: JUERGEN GROMER, PH.D. 4 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: ARTURO KRUEGER 5 Ratification of Auditor Mgmt For For For McAfee, Inc. Ticker Security ID: Meeting Date Meeting Status MFE CUSIP9 579064106 07/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Darcy Mgmt For For For 1.2 Elect Denise O'Leary Mgmt For For For 1.3 Elect Robert Pangia Mgmt For For For 1.4 Elect Carl Bass Mgmt For For For 1.5 Elect Jeffrey Miller Mgmt For For For 1.6 Elect Anthony Zingzale Mgmt For For For 2 APPROVAL OF THE EXECUTIVE Mgmt For For For BONUS PLAN. 3 APPROVAL OF THE Mgmt For For For AMENDMENTS TO THE 1997 STOCK INCENTIVE PLAN, AS AMENDED. 4 Ratification of Auditor Mgmt For For For Perrigo Company Ticker Security ID: Meeting Date Meeting Status PRGO CUSIP9 714290103 11/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Moshe Arkin Mgmt For For For 1.2 Elect Gary Kunkle, Jr. Mgmt For For For 1.3 Elect Herman Morris, Jr. Mgmt For For For 1.4 Elect Ben-Zion Zilberfarb Mgmt For For For 2 APPROVAL OF THE PROPOSED Mgmt For For For ANNUAL INCENTIVE PLAN. 3 Amendment to the 2003 Long-Term Mgmt For Against Against Incentive Plan Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHT CUSIP9 756577102 08/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Narendra Gupta Mgmt For For For 1.2 Elect William Kaiser Mgmt For For For 1.3 Elect James Whitehurst Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan Solera Holdings Inc. Ticker Security ID: Meeting Date Meeting Status SLH CUSIP9 83421A104 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tony Aquila Mgmt For For For 1.2 Elect Philip Canfield Mgmt For For For 1.3 Elect Arthur Kingsbury Mgmt For For For 1.4 Elect Jerrell Shelton Mgmt For For For 1.5 Elect Stuart Yarbrough Mgmt For For For 2 2008 Omnibus Equity Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Varian Medical Systems, Inc. Ticker Security ID: Meeting Date Meeting Status VAR CUSIP9 92220P105 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Timothy Guertin Mgmt For For For 1.2 Elect David Martin, Jr. Mgmt For For For 1.3 Elect Ruediger Naumann-Etienne Mgmt For For For 1.4 Elect Venkatraman Thyagarajan Mgmt For For For 2 Amendment to the 2005 Omnibus Mgmt For Against Against Stock Plan 3 TO APPROVE THE VARIAN Mgmt For For For MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Watson Wyatt Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status WW CUSIP9 942712100 11/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Gabarro Mgmt For For For 2 Elect John Haley Mgmt For For For 3 Elect R. Michael McCullough Mgmt For For For 4 Elect Brendan O'Neill Mgmt For For For 5 Elect Linda Rabbitt Mgmt For For For 6 Elect Gilbert Ray Mgmt For For For 7 Elect John Wright Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2001 Deferred Mgmt For For For Stock Unit For Selected Employees Xilinx, Inc. Ticker Security ID: Meeting Date Meeting Status XLNX CUSIP9 983919101 08/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Willem Roelandts Mgmt For For For 1.2 Elect Moshe Gavrielov Mgmt For For For 1.3 Elect John Doyle Mgmt For For For 1.4 Elect Jerald Fishman Mgmt For For For 1.5 Elect Philip Gianos Mgmt For For For 1.6 Elect William Howard, Jr. Mgmt For For For 1.7 Elect J. Michael Patterson Mgmt For For For 1.8 Elect Marshall Turner Mgmt For For For 1.9 Elect Elizabeth Vanderslice Mgmt For For For 2 Amendment to the 1990 Employee Mgmt For For For Qualified Stock Purchase Plan 3 Amendment to the 2007 Equity Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam OTC & Emerging Growth Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
